Citation Nr: 1219256	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent, and a rating in excess of 40 percent from January 14, 2009, for degenerative disc disease of the lumbar spine (back disability).

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is associated with the claims files.

The issue of entitlement to a TDIU is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Prior to January 14, 2009, the Veteran's lumbar spine disability was manifested by limitation of motion but forward flexion was predominantly greater than 30 degrees; there was no ankylosis, and there were no incapacitating episodes which required bed rest prescribed by a physician due to intevertebral disc syndrome.

2.  Beginning January 14, 2009, the Veteran's lumbar spine disability has been manifested by limitation of motion with forward flexion predominantly less than 30 degrees; there has been no ankylosis, and there have been no incapacitating episodes which required bed rest prescribed by a physician due to intevertebral disc syndrome.

3.  Throughout the entire period on appeal, the impairment caused by the service-connected radiculopathy involving the lower extremities has most closely approximated moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent, and a rating in excess of 40 percent beginning January 14, 2009, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

2.  A rating of 20 percent, but no higher, for left lower radiculopathy is warranted throughout the period of the claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011). 

3.  A rating of 20 percent, but no higher, for right lower radiculopathy is warranted throughout the period of the claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice for his claims in a February 2007 letter, prior to the April 2007 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in December 2009.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  

Accordingly, the Board will address the merits of the Veteran's claims.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria: Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  See Fenderson v. West, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the degree of limitation of motion for the Veteran's musculoskeletal disabilities, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Back, Neck, and Radiculopathy

The Veteran was originally awarded service connection for a low back disorder with radiculopathy of both lower extremities in a January 2004 rating decision.  He was assigned a 10 percent rating for the low back, a 10 percent rating for the left lower extremity, and a noncompensable rating for the right lower extremity, effective December 2003.  The present claim was initiated in September 2005.  In an April 2007 rating decision, the RO awarded separate 10 percent ratings for radiculopathy of each lower extremity, and increased the rating for the back disability to 20 percent disabling, effective September 2005.  The back rating was increased again to 40 percent in a December 2011 rating decision, effective January 14, 2009.  

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2011).  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intevertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The general rating formula for disease and injury of the spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.

There are several notes set out after the diagnostic criteria, which provide the following.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Analysis: Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.

A VA treatment record from October 2005 reflects the Veteran's complaints of back pain that radiated into his legs.  The Veteran reported numbness and tingling.  The treatment provider indicated that lumbar flexion was limited to 20 degrees, and the Veteran experienced discomfort with backwards extension and side to side bending.

An April 2006 letter from the Veteran's work supervisor shows that the Veteran experienced back pain during most work days.  He wrote that the Veteran had to take off work and go to doctor appointments occasionally due to back pain.  Two other co-workers also indicated that the Veteran had to take off work on three or four different occasions for back pain.

The Veteran stated in April 2006 that he did not seek medical attention regularly because he knew there was no cure for his pain.  He saw doctors to refill his prescriptions.  He remarked that when his back hurt he would leave work and go home to rest.

In February 2007, a medical provider recorded the Veteran's complaints of chronic back pain.  The treatment provider observed that the Veteran's gait, stance, and reflexes were normal.  The provider wrote that while the Veteran's lumbosacral spine exhibited tenderness and pain, the lumbosacral spine demonstrated a full range of motion.

In February 2007, a co-worker of the Veteran wrote that he had observed the Veteran's problems with back pain.  He mentioned that the Veteran had gone to the doctor on one occasion for back pain.

The Veteran was afforded a VA examination in March 2007 regarding his low back and radiculopathy symptoms.  The Veteran described constant pain, tingling, and numbness.  He rated his pain as a 5 to 6 on a 1 (low) to 10 (high) pain scale.  His pain was treated with Gabapentin, Nortriptyline, and Meloxicam.  The Veteran experienced difficulty working.

The examiner wrote that the Veteran's spine condition did not cause incapacitation.  The examiner observed that the Veteran's posture and gait were within normal limits, and the Veteran did not require an assistive device for ambulation.  Muscle spasm was absent, and no tenderness was noted.  There was no ankylosis of the lumbar spine.  Forward flexion of the lumbar spine was to 80 degrees with pain recorded at 70 degrees.  Extension was to 20 degrees with pain at 10 degrees.  Right and left lateral flexion was to 20 degrees with pain at 10 degrees.  Right and left rotation was to 20 degrees with pain at 10 degrees.  The examiner remarked that the joint function of the spine was additionally limited by pain; repetitive motion limited forward flexion by 10 degrees due to pain.  There was a sensory deficit of the bilateral lateral thigh.  Knee jerk and ankle jerk were 2+ bilaterally.  The examiner stated that an X-ray revealed normal alignment of the visualized vertebrae, and the intevertebral disc spaces were well maintained.

A VA treatment record from April 2007 reflects that the Veteran experienced pain that he rated a 4 to 7 on a 1 (low) to 10 (high) pain scale.  The Veteran reported experiencing constant lateral anterior thigh numbness and tingling.

The Veteran stated in February 2008 that his back pain drastically limited his movement, flexibility, and activities.  He related that his bilateral radiculopathy limited his walking, standing, and sitting.  He felt that he did not have a normal gait and posture.  He stated that he experienced radiating pain constantly, and he felt he could barely bend forwards, backwards, and from side to side.

An MRI taken in July 2008 revealed an extradural perineural cyst related to the right L5 nerve root.

In November 2008, the Veteran reported that he had quit his job due to medical ailments.

A January 2009 treatment record reflects that the Veteran had a very limited range of motion with bilateral rotation and lateral bending.  The treatment provider indicated that the Veteran was unable to attempt forward flexion or extension.  Decreased strength was noted in both lower extremities.

A friend and the Veteran's spouse remarked in February 2009 that the Veteran experienced great pain and sleepless nights.  The Veteran had started to use a cane.

In February 2009, the Veteran stated that his back pain and numb legs drastically limited his movement, flexibility, and activities.  He said that he occasionally lost his balance; he had to start using a cane.  He added that he could not bend over or move side to side.  

A private neurological report from March 2009 reflects that the Veteran complained of pain, tingling, numbness, and weakness in his lower extremities.  After performing an EMG, the examiner indicated that it was a mildly abnormal study.

The Veteran was afforded another VA examination in December 2009.  The Veteran reported that he experienced falls due to his spine condition.  He said he experienced spasms, decreased motion, and paresthesias.  He reported weakness of his legs and feet.  He said that his pain was severe.  It was noted that during the previous 12 months, his condition had not resulted in any incapacitation.

The examiner remarked that the Veteran's posture and gait were within normal limits, and muscle spasm was absent.  Guarding of movement was observed, but it did not produce an abnormal gait.  There was no ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine was to 20 degrees with pain.  Extension was to 5 degrees with pain.  Right and left lateral flexion were each to 10 degrees with pain.  Right and left rotation were each to 5 degrees with pain.  The examiner found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner observed that the lumbar and sacral spine sensory function was impaired.  An X-ray revealed degenerative arthritis and degenerative disc disease at L5.

At the Veteran's March 2012 Board hearing, the Veteran remarked that he had not been able to work a full-time job since February 2009.  He related that he had problems sitting for long periods of time.  The Veteran remarked that he did not walk with a normal gait.  He experienced pain every day.  He said that he was often bedridden because of pain, but he could not recall ever having been prescribed bed rest by a physician.  He said that he could hardly feel his left leg.

After carefully considering the evidence of record, the Board finds that prior to January 14, 2009, the Veteran's lumbar spine disability does not warrant a disability rating greater than 20 percent.  The evidence does not show favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of at least 4 weeks in any 12-month period pertinent to the claim.  Although a single treatment record from October 2005 reflects that the Veteran's forward flexion was limited to 20 degrees, the other treatment records and VA examination report prior to January 2009 all indicate that the Veteran's forward flexion was greater than 30 degrees.  The treatment records show that the Veteran's forward flexion of the thoracolumbar spine was full, and the March 2007 VA examiner observed that forward flexion of the Veteran's thoracolumbar spine was to 80 degrees and 70 degrees with pain.  Simply put, the Veteran's symptoms and impairment do not meet the rating criteria for the higher, 40 percent rating, under the general rating criteria for disabilities of the spine prior to January 14, 2009.

The Veteran was first shown to have a predominant trend of forward flexion of the thoracolumbar spine less than 30 degrees in a treatment note dated January 14, 2009.  At that time, a medical treatment provider noted that the Veteran was unable to attempt forward flexion or extension.  Additionally, in December 2009, a VA examiner observed that the Veteran's forward flexion of the thoracolumbar spine was limited to 20 degrees.  Based upon the evidence of record, the Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 40 percent from January 14, 2009.  A 50 percent rating is not for application because it requires unfavorable ankylosis of the entire thoracolumbar spine, and none of the evidence of record shows that the Veteran's thoracolumbar spine is ankylosed.

Throughout the period of appeal, the Board finds no documented incapacitating episodes to warrant ratings for IVDS.  

The Board has considered whether additional compensation is warranted at any time throughout the period of appeal under the DeLuca factors.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, the March 2007 examiner found that forward flexion of the thoracolumbar spine was limited by an additional 10 degrees due to pain after repetitive motion.  However, even factoring in that additional limitation of motion, forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, as required for a rating in excess of 20 percent prior to January 14, 2009.  Concerning the period of appeal from January 14, 2009, the December 2009 examiner specifically found no additional limitation of function due to pain, weakness, fatigability or incoordination even after repetitive motion in his back.  The Board concludes that a higher rating based on DeLuca factors is not warranted at any time throughout the period of appeal.

In regards to the Veteran's bilateral lower extremity radiculopathy, the Board finds that the Veteran is entitled to a 20 percent rating throughout the period of the appeal.  In this regard, the Board notes that the Veteran has reported continued difficulty standing or sitting.  He has advised that he experiences numbness and tingling in the lower extremities constantly.  The Board finds that throughout the period on appeal, the majority of the Veteran's symptoms most closely approximate moderate incomplete paralysis of the sciatic nerve.  The Board finds, however, that the Veteran is not entitled to a rating in excess of 20 percent during any period on appeal for his bilateral lower extremity radiculopathy.  Although there are sensory deficits in the lower extremities, as noted during his VA examinations, there is no evidence of muscle atrophy or motor deficits in the lower extremities.  Further, the VA examinations show symptoms no more than moderate in nature.  Thus, for the entire period on appeal, the Board concludes that the impairment in each lower extremity more nearly approximate moderate than moderately severe.  Accordingly, a rating in excess of 20 percent is not warranted for either lower extremity.

The Board notes that there is no clinical record showing any further neurological disability of the bilateral lower extremities other than his separately service-connected bowel dysfunction and erectile dysfunction, which are not currently on appeal.  Thus, a separate rating for any other neurological manifestation of his lumbar spine disability is not warranted.

Other Considerations

Consideration has been given to granting higher staged ratings; however, for the reasons discussed above, the Board has determined that at no time during the period in question have the disabilities warranted more than the assigned ratings, to include the increases granted herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disabilities at issue are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.


ORDER

A rating in excess of 20 percent, and a rating in excess of 40 percent from January 14, 2009, for degenerative disc disease of the lumbar spine is denied.

The Board having determined that the radiculopathy of the Veteran's left lower extremity warrants a 20 percent rating, but not higher, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the radiculopathy of the Veteran's right lower extremity warrants a 20 percent rating, but not higher, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board notes that a claim for a total disability rating based on unemployability (TDIU) may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  

The evidence of record shows the Veteran's contentions that he believes he is unemployable due to his back disability.  

As such, a claim for a TDIU has been raised by this case.  The Board notes that according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2011).  Here, the Veteran has mainly claimed that the disabilities on appeal are the cause of his unemployability.  

The Board notes that the originating agency has not performed development regarding the Veteran's TDIU claim, and has not adjudicated the issue.  Moreover, there is some indication that the Veteran may be unemployable.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.  Namely, the Veteran should be afforded a VA examination to determine whether his service-connected disabilities alone render him unemployable.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide all required notice in response to the claim for a TDIU.  It should provide him with the appropriate form to claim entitlement to a TDIU and request him to complete and return it.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.  In addition, a copy of any pertinent records in Virtual VA, not already of record, should be associated with the claims files.

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the impact the Veteran's service-connected disabilities have on his employability.  The examiner should review the pertinent information in the claims files in conjunction with the examination and indicate that such review has occurred.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background.

The rationale for all opinions expressed must be provided.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the claim for a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and he should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


